Name: Decision No 2237/73 (ECSC) of the Commission of 20 July 1973 amending High Authority Decision No 22-66 of 16 November 1966 relating to the information to be supplied by undertakings regarding their investments
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  monetary relations;  coal and mining industries;  information technology and data processing;  iron, steel and other metal industries;  business classification
 Date Published: 1973-08-17

 Avis juridique important|31973S2237Decision No 2237/73 (ECSC) of the Commission of 20 July 1973 amending High Authority Decision No 22-66 of 16 November 1966 relating to the information to be supplied by undertakings regarding their investments Official Journal L 229 , 17/08/1973 P. 0028 - 0028 Greek special edition: Chapter 13 Volume 10 P. 0003 Spanish special edition: Chapter 08 Volume 2 P. 0037 Portuguese special edition Chapter 08 Volume 2 P. 0037 Finnish special edition: Chapter 13 Volume 3 P. 0165 Swedish special edition: Chapter 13 Volume 3 P. 0165 DECISION No 2237/73 (ECSC) OF THE COMMISSION of 20 July 1973 amending High Authority Decision No 22-66 of 16 November 1966 relating to the information to be supplied by undertakings regarding their investments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 54; Whereas High Authority Decision No 22-66 of 16 November 1966 (1) laid down the minimum amounts of capital investment requiring prior notification ; whereas owing to technological development, the unit sizes of production plants tend to increase and unit capital investment costs increase not only as a result of the increased size of these plants, but also because of the quality requirements and the rise in the cost of equipment; Whereas the effect of any increase in a company's production facilities would, at least in the case of the iron and steel industry, be less marked today than in 1966, in view of the increase in the overall production facilities of the enlarged Community; Whereas, therefore, the sums fixed by Article 2 (500 000 EMA units of account) for notificating new plant and 1 000 000 EMA units of account for replacements or conversions) and by Article 7 (1 000 000 EMA units of account for the replacement value of plant closed) of Decision No 22-66 no longer correspond to current economic and technological facts; Whereas, nevertheless, the provisions of Decision No 22-66 must remain unaltered apart from these amendments; Whereas the capital investment programmes concerning steel production installations, even if in many cases they do not involve considerable foreseeable expenditure, are so numerous as to have a noticeable effect on the Community's production capacity, and hence still remain subject to prior notification, whatever the total foreseeable expenditure; Whereas it is necessary for the Commission to be notified of the closure of large plants linked with the coal, iron and steel industries, such as collieries and coking plants, and the declarations to be made by the undertakings are still based on the replacement value of the plants concerned and not on their residual book value; Whereas the theoretical cost of replacing such plants frequently exceeds the sum specified of 5 000 000 EMA units of account and thus there will be little change in the undertakings' obligations as regards the closure of plants of Community interest; Whereas the major alterations which have been made to the investment programmes notified must be described in amending notifications in accordance with the procedure and within the time limits stated in Articles 3 and 4 of Decision No 22-66 ; whereas any decision shall be held to involve major alterations if it is likely either to cause a delay of not less than one year in the completion of the programme, or to double the estimated cost, or to reduce it by half, or, alternatively, to increase or reduce the estimated production capacity by at least 20 %; HAS ADOPTED THIS DECISION: Article 1 The amounts specified in Article 2 of Decision No 22-66 ie 500 000 EMA units of account for notification of investment programmes concerning new plants and 1 000 000 EMA units of account concerning replacements or conversion, are replaced by 5 000 000 EMA units of account in both cases. Article 2 The amount of one million EMA units of account referred to in Article 7 of Decision No 22-66 relating to the replacement value of plants closed, is replaced by the amount of 5 000 000 EMA units of account. Article 3 This Decision shall come into force on 1 September 1973. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ Special Edition 1965/66.